          Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :

                v.                           :       CRIMINAL NO. 15-560

ERON LLOYD                                   :


                     GOVERNMENT'S SENTENCING MEMORANDUM

       While Chief of Staff and Campaign Treasurer for former Mayor Vaughn Spencer of

Reading, the defendant participated in a conspiracy with Mayor Spencer to bribe City Council

President Francisco Acosta and School Board President Rebecca Acosta in exchange for their

agreement to influence city council to repeal an ordinance that set a $2600 limit on individual

campaign contributions to persons running for city office, such as Mayor Spencer. The

government asks the Court to consider all of the factors set forth below in fashioning an

appropriate sentence.

       The Third Circuit has set forth a three-step process which the district courts must follow

in compliance with the Supreme Court's ruling in United States v. Booker, 543 U.S. 220 (2005):

       (1) Courts must continue to calculate a defendant's Guidelines sentence precisely as they
       would have before Booker.

       (2) In doing so, they must formally rule on the motions of both parties and state on the
       record whether they are granting a departure and how that departure affects the
       Guidelines calculation, and take into account our Circuit's pre-Booker case law, which
       continues to have advisory force.

       (3) Finally, they are to exercise their discretion by considering the relevant ' 3553(a)
       factors in setting the sentence they impose regardless whether it varies from the sentence
       calculated under the Guidelines.
          Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 2 of 10



United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006) (quotation marks, brackets, and

citations omitted) (citing United States v. King, 454 F.3d 187, 194, 196 (3d Cir.

2006); United States v. Cooper, 437 F.3d 324, 329-30 (3d Cir. 2006)). See also United States v.

Smalley, 2008 WL 540253, *2 (3d Cir. Feb. 29, 2008) (stating that the Gunter directive is

consistent with later Supreme Court decisions). In calculating the guideline range, this Court

must make findings pertinent to the guideline calculation by applying the preponderance of the

evidence standard, in the same fashion as was employed prior to the Booker decision. United

States v. Grier, 475 F.3d 556 (3d Cir. 2007) (en banc). The failure to properly calculate the

advisory guideline range will rarely be harmless error. United States v. Langford, 2008 WL

466158, *8-11 (3d Cir. Feb. 22, 2008).

       At the third step of the sentencing process, the Court must consider the advisory

guideline range along with all the pertinent considerations of sentencing outlined in 18 U.S.C.

' 3553(a) in determining the final sentence. AThe record must demonstrate the trial court gave

meaningful consideration to the ' 3553(a) factors. . . . [A] rote statement of the ' 3553(a) factors

should not suffice if at sentencing either the defendant or the prosecution properly raises >a

ground of recognized legal merit (provided it has a factual basis)= and the court fails to address

it.@ Cooper, 437 F.3d at 329. See also Rita v. United States, 127 S. Ct. 2456, 2468 (2007)

(AThe sentencing judge should set forth enough to satisfy the appellate court that he has

considered the parties= arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.@); United States v. Schweitzer, 454 F.3d 197, 205-06 (3d Cir. 2006).

       The government explains below its view of the proper consideration in this case of the

advisory guideline range and of the Section 3553(a) factors.


                                                 2
          Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 3 of 10



I.     BACKGROUND

       The defendant was the mayor’s Chief of Staff and reelection campaign treasurer during

the relevant time period. Presentence Report (“PSR”) ¶ 13. Between March 2015 and May

2015, in consultation with the defendant, Mayor Spencer, through his campaign consultant,

offered a bribe to City Council President Francisco Acosta in the form of an $1800 campaign

contribution to Acosta’s wife, Reading School Board President Rebecca Acosta, who was

running for district magistrate judge. Id. at ¶ 15. In exchange for this payment, Francisco

agreed, with the assistance of Rebecca, to ensure that City of Reading Code of Ethics Section

1012 would be amended or repealed by City Council. Id. Section 1012 limited any individual’s

contribution to a candidate running for city office to $2600 per year. Mayor Spencer sought to

amend or repeal Section 1012 because he had already received tens of thousands of dollars from

contributors Albert Boscov and Jack Gulati in excess of this limit in support of his bid for

reelection in the May 2015 democratic primary. 1

       This explicit quid pro quo agreement was established in recorded quid pro quo

conversations between the defendant, the Mayor, Michael Fleck and Sam Ruchlewicz, who

worked on the mayor’s campaign, Francisco Acosta, and Rebecca Acosta. On March 26, 2015,

Sam Ruchlewicz asked Francisco Acosta to propose a bill in City Council to amend or repeal

Section 1012. In exchange, Ruchlewicz told Francisco Acosta that he would give Rebecca

Acosta a campaign contribution of $1,000 to $2,000 from the Reading PAC, as well as the

promise of contributions from another specific set of contributors of $10,000. A few days later,



1 Boscov contributed $41,000 in 2011, $5500 in 2014, and $50,000 in 2015. Gulati contributed
$5000 in 2014 and $5000 in 2015.

                                                 3
          Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 4 of 10



on March 30, 2015, Ruchlewicz additionally told Francisco Acosta that he would ensure a

campaign contribution of $5,000 to Rebecca Acosta from Albert Boscov, a major local donor.

On April 2, 2015, Ruchlewicz told Rebecca Acosta to ensure that her husband, Francisco Acosta,

amended or repealed Section 1012.     Rebecca Acosta complained that she hadn’t received the

promised $5,000 from Albert Boscov. Ruchlewicz then reminded Rebecca Acosta to talk to

Francisco Acosta about repealing Section 1012, and she responded, “I will talk to him.”

Ruchlewicz assured her that once the matter was resolved, she would receive the $5,000 from

Albert Boscov.

       On April 7, 2015, Ruchlewicz again asked Francisco Acosta to repeal or amend Section

1012, and said that Rebecca Acosta would receive the $5,000 from Albert Boscov. Francisco

Acosta said that Rebecca Acosta needed $1,800 for billboards for her judicial campaign.

Ruchlewicz then spoke to the defendant and Spencer about this arrangement. Spencer said he

wanted an advanced copy of the proposed bill to amend or repeal Section 1012, agreed to give

$1,800 from the Reading PAC to Rebecca Acosta as a “loan,” and said, “I just wanna make sure

[Francisco Acosta] follows through on it.” With the consent of the defendant and Mayor

Spencer, on April 10, 2015, Ruchlewicz handed Francisco Acosta an $1,800 check made out to

Friends for Rebecca Acosta from the Reading PAC, and they discussed whether the repeal was

likely to pass. PSR ¶ 16. Francisco Acosta agreed to introduce the bill to amend or repeal

Section 1012 the following Monday. Id. at ¶ 17. That same day, as requested by Spencer,

Francisco Acosta sent an electronic mail message to Ruchlewicz, who forwarded it to the

defendant, containing a draft bill to amend Section 1012 by increasing the individual




                                                4
            Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 5 of 10



contribution limit from $2,600 to $4,000, and an alternative draft bill to repeal Section 1012

entirely.

        On April 13, 2015, Francisco Acosta introduced the draft bill to repeal Section 1012 in

City Council. On April 16, 2015, Rebecca Acosta told Ruchlewicz that she had gone with

Francisco Acosta to speak to two council members who were opposed to the repeal of Section

1012 in an effort to persuade them. Ruchlewicz told Rebecca Acosta that Albert Boscov

couldn’t write her a campaign contribution check until Section 1012 was repealed, and Rebecca

Acosta said, “[Boscov] can write me checks. I’m not running for the city. I’m not employed

by the city. I’m not an elected official in the city.” On April 17, 2015, Francisco Acosta stated

to Ruchlewicz that he hadn’t deposited the $1,800 check for Rebecca Acosta from the Reading

PAC and would not until after the primary election, so that the money would not appear to be

connected to Francisco Acosta introducing the bill to repeal Section 1012. The bill did not pass

because, unbeknownst to defendant Spencer, the FBI intervened. Spencer later stated to

Ruchlewicz, “We’re paying him money and the mother fucker didn’t do a godda- I mean, he did

nothing, Sam, nothing.”    Fleck later drafted a letter for the defendant to send to donors such as

Boscov and Gulati, falsely indicating that their contributions were loans that would be repaid. 2




2
  During his testimony at trial, Lloyd acknowledged having conversations with Mayor Spencer
and Sam Ruchlewicz about how to address the campaign limits problem. Lloyd went to
Francisco Acosta’s office to discuss the repeal of the campaign finance limits. He later discussed
with Mayor Spencer providing an $1,800 payment to Acosta from the Citizens for a Greater
Reading PAC, and eventually an $1,800 check was provided to Acosta as a forgivable loan on
the condition that Acosta would be successful in the repeal of the campaign finance
ordinance. Notes of Testimony, 08/27/18 at 38-45.


                                                 5
            Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 6 of 10



II.    SENTENCING CALCULATION

       A.        Statutory Maximum and Minimum Sentence.

       Count One carries a maximum of 5 years’ incarceration, a period of supervised release of

3 years, a $250,000 fine, and a $100 special assessment.

       B.        Sentencing Guidelines Calculation.

       The parties stipulated in the Plea Agreement to the applicability of the following

Sentencing Guidelines:

                 Base offense level, 2C1.1(a)(1)                                             14

                 More than one bribe, 2C1.1(b)(1)                                            +2

                 Loss of more than $30,000 but less than $70,000, 2B1.1(b)(1)(D)             +6

                 Offense involved a public official, 2C1.1(b)(3)                             +4

                 Role in the offense, 3B1.2                                                  -2

                 Acceptance of responsibility, 3E1.1                                         -3

                 Adjusted offense level                                                      21

       The Probation Office calculated the Sentencing Guidelines in the same manner, and

arrived at a Guidelines range, in light of a Criminal History Category of I, of 37 to 46 months’

incarceration.

III.   ANALYSIS

       A thorough consideration of all of the sentencing factors set forth in 18 U.S.C. ' 3553(a)

suggests that this Court should consider the calculation of the advisory guidelines as set forth in

the Presentence Investigation Report, the plea agreement, review all other factors, and impose an

appropriate sentence.


                                                   6
          Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 7 of 10



       The Supreme Court has declared: AAs a matter of administration and to secure

nationwide consistency, the Guidelines should be the starting point and the initial benchmark.@

Gall v. United States, 128 S. Ct. 586, 596 (2007). As will be discussed later, the Sentencing

Guidelines remain an indispensable resource for assuring appropriate and uniform punishment

for federal criminal offenses.



       This Court must also consider all of the sentencing considerations set forth in Section

3553(a). Those factors include: (1) the nature and circumstances of the offense and the history

and characteristics of the defendant; (2) the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense; (3) the need to afford adequate deterrence to criminal conduct, and to protect the public

from further crimes of the defendant; (4) the need to provide the defendant with educational or

vocational training, medical care, or other correctional treatment in the most effective manner;

(5) the guidelines and policy statements issued by the Sentencing Commission; (6) the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct; and (7) the need to provide restitution to any victims of the

offense. 18 U.S.C. ' 3553(a).

       The nature of this offense is serious. The defendant, who was in a position of public

trust as the Mayor’s Chief of Staff, had a responsibility to ensure that the legislative process was

conducted in a fair and impartial manner. Instead, he conspired with the Mayor to circumvent

this process in order to improperly maximize the Mayor’s campaign contributions. Clearly, the

defendant allowed his position as campaign treasurer to override his duty to the citizens of


                                                 7
           Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 8 of 10



Reading to ensure a fair and honest government.

        Nonetheless, the defendant participated in only one of the many bribery schemes the

Mayor engaged in, did so for a discrete period of time, i.e., a matter of weeks, and did so at the

direction of the Mayor, and with the expectation that he had no choice but to comply. His

culpability relative to other members of the conspiracy, and certainly relative to Mayor Spencer,

is substantially less.

        The Court must also consider the nature of the offender. The defendant is 37 years old

and resides in Reading, Pennsylvania with his wife of 5 years. Presentence Report (“PSR”) ¶ 51.

He has an undergraduate degree in economics from Albright University. Id. at ¶ 64. He is

currently in the process of obtaining a master’s degree. Id. at ¶¶ 67-68. The defendant has

been gainfully employed for most of his adult life. His most recent position since May 2016 has

been as the IT director of MAW Communications in Lancaster, Pennsylvania. Id. at ¶ 69. In

addition to his work for the City of Reading in Mayor Spencer’s administration, which ended as

a result of this prosecution, he previously was a research associate for the Center for the Study of

Economics in Philadelphia. Id. at ¶¶ 72-73. The defendant has experienced some anxiety and

depression as a result of the instant prosecution. Id. at ¶ 61.

        The Court should impose a sentence that will protect the public from further crimes of the

defendant. Given that the defendant left his position as a result of these charges, this is of

minimal concern. The defendant’s conduct in the instant offense appears to be an aberration.

        Additionally, the Court should fashion a sentence that will provide adequate punishment,

Areflect the seriousness of the offense and promote respect for the law.@ 18 U.S.C. ' 3553(a)(2).

The recommended sentence also should afford adequate deterrence to others who would commit


                                                  8
            Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 9 of 10



a similar offense, and lead to consistency in sentencing. Id. Clearly, crimes such as the one in

which this defendant engaged deeply impact the public’s trust in its government, and must be

deterred.

V.     CONCLUSION

       For the reasons set forth above, the government respectfully requests that the Court

fashion an appropriate sentence, taking into account the Guidelines calculation by the Probation

Office, the calculation set forth in the plea agreement, and other factors.

                                              Respectfully submitted,

                                              LOUIS D. LAPPEN
                                              Deputy United States Attorney


                                              ___/s/Michelle L. Morgan_________
                                              MICHELLE L. MORGAN
                                              ANTHONY J. WZOREK
                                              Assistant United States Attorneys




                                                  9
          Case 2:15-cr-00560-JS Document 25 Filed 03/25/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I certify that on this day I caused a copy of the Government's Sentencing Memorandum

to be served by electronic filing, and/or first-class mail, addressed to:


Shaka M. Johnson, Esq.
1429 Walnut Street
Suite 1001
Philadelphia, PA 19102
shaka@thetrialpartners.com




                                               ___/s/ Michelle L. Morgan_____
                                               MICHELLE L. MORGAN
                                               Assistant United States Attorney



Dated: March 25, 2019
